DETAILED ACTION
The instant application having Application No. 17/205,431 filed on 03/18/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 06/24/2020 (CHINA 202010591091.6).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Allowable Subject Matters
Claims 3-5 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 6, recites the terms “fade-in” and/or “fade-out”, it is unclear what a fade-in or fade-out is. A fade-in and out is usually related to a controlled rise/drop in amplitude of a signal, however looking at fig. 4, it seems that these terms relate to a guard period before and after a symbol. For the purpose of examination, the terms “fade-in” and/or “fade-out” are interpreted as “the guard-band 72”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albert et al.  (Pub # US 2014/0050321 A1 hereinafter Albert) in view of Gabai et al. (Pub # US 2017/0141811 A1 hereinafter Gabai).
Regarding claim 1, Albert teaches “an information transmission method for an ultrasonic transmitter,” as [(Para. 0012), In some variations the microcontrollers include logic (e.g., hardware, software, firmware, or some combination thereof) that permits the device to drive ultrasonic transmission of data from a speaker (e.g., piezoelectric speaker element).] “comprising: encoding information to be transmitted to obtain an ultrasonic encoded signal;” [(Para. 0057), FIG. 6 is an exemplary flowchart illustrating one method of transmitting encoded data as an ultrasound signal…. (Para. 0059), FIG. 8 shows one example of flowchart of a demodulator and packet decoder for a receiver configured to receive and decode data that is transmitted ultrasonically].
However, Albert does not specifically disclose obtaining an ultrasonic transmission signal based on the ultrasonic encoded signal and an ultrasonic wake-up signal, the ultrasonic wake-up signal for waking up an ultrasonic receiver to decode the ultrasonic encoded signal; and transmitting the ultrasonic transmission signal to the ultrasonic receiver.
In an analogous art, Gabai teaches “obtaining an ultrasonic transmission signal based on the ultrasonic encoded signal” as [(Para. 0092), acoustic communication protocol may include a preamble signal or part 68 which may also be called a beacon signal or a marker signal, and a payload part 69 which carries the acoustic communication data…. (Para. 0067), Processor 37 may process and/or analyze the signal received from any of the first ADC 35 and the second ADC 36 or both, and produce the results to output 38. The processor 18 may continuously analyze the output of ADC 36, and if acoustic communication is present processor 18 may execute a demodulator algorithm for demodulating the communicated data from the acoustic signal] “and an ultrasonic wake-up signal,” [(Para. 0096), The preamble part may include one or more wakeup tones 70 such as F0, Fl, and F2.] “the ultrasonic wake-up signal for waking up an ultrasonic receiver to decode the ultrasonic encoded signal;” [(Para. 0079), Wakeup circuits 47 are used to enable the receiver acoustic communication circuitry to switch to standby mode during periods of no acoustic communication. Wakeup circuits 47 are then used to turn on the receiver acoustic communication circuitry upon initiation of acoustic communication. ….(Para. 0102), In the 'awaken' state 78 the receiver, demodulates, and processes the acoustic communication data received in the payload part of the acoustic communication protocol] “and transmitting the ultrasonic transmission signal to the ultrasonic receiver” [(Para. 0047), The modem algorithm of the receiver may analyze in real time the acoustic signal received by the microphone of the second smartphone, and decode the data… (Para. 0102), the receiver, demodulates, and processes the acoustic communication data received in the payload part of the acoustic communication protocol.].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Albert with the modified system of Gabai for improving acoustic communication in standby and consumes ultra-low power by comprising an efficient wakeup mechanism [Gabai: Para. 0129].

Regarding claim 6, the combination of Albert and Gabai, specifically Gabai teaches “wherein sequentially encoding the plurality of encoded sub-signals corresponding to the plurality of characters to form the ultrasonic encoded signal comprises: adding a fade-in before an encoded sub-signal corresponding to a first character, and adding a fade-out after an encoded sub-signal corresponding to a last character, to form the ultrasonic encoded signal” as [(Para. 0096), As shown in Fig. 9, the acoustic communication protocol may include a preamble part and a payload part (for example, corresponding to the preamble part 68 and payload part 69 of Fig. 8). The preamble part may include one or more wakeup tones 70 such as F0, Fl, and F2. The preamble part may also include modulation parameters 71 of the acoustic payload. The preamble part may also include a guard-band 72 separating in the frequency domain between the frequency band carrying the wakeup tones and the frequency band carrying the payload modulation parameters].

Regarding claim 7, the combination of Albert and Gabai, specifically Gabai teaches “wherein before obtaining the ultrasonic transmission signal based on the ultrasonic encoded signal and the ultrasonic wake-up signal, the method further comprises: generating the ultrasonic wake-up signal” as [(Para. 0096), Fig. 9, the acoustic communication protocol may include a preamble part and a payload part (for example, corresponding to the preamble part 68 and payload part 69 of Fig. 8). The preamble part may include one or more wakeup tones 70 such as F0, Fl, and F2. (Note: Fig. 9, It is implicit that the wakeup signal is generated in the transmitter.)]. 

Regarding claim 8, the combination of Albert and Gabai, specifically Gabai teaches “wherein generating the ultrasonic wake-up signal comprises: obtaining the ultrasonic wake-up signal through combinatorial encoding on one or more preset frequencies” as [(Para. 0097), The wakeup tones F0, Fl, F2 etc. are detected, for example, by the awake-up circuit 48 shown and described with reference to Fig. 6. In this respect, active filter 53 may be tuned to the range where the signaling tones (e.g., F0, Fl, F2) exist.].

Regarding claim 9, the combination of Albert and Gabai, specifically Albert teaches “wherein generating the ultrasonic wake-up signal comprises: converting designated information to obtain designated frequency information based on the designated information;” as [(Para. 0078), FIG. 5 shows one variation of a digital signal that has been encoded using key-shifting. In this variation the ultrasound signal is modulated at two different frequencies, one indicating high (“1”) and one indicating low (“0”). For example, the frequencies for 0 and for 1 may be selected to be centered around 20 kHz (e.g., 19.5 kHz and 20.5 kHz). This may be referred to as a digital ultrasound signal, in which different frequency values indicate “1” or “0” in a digital signal] “and 39Docket No. 716104performing combinatorial encoding on the designated frequency information to obtain the ultrasonic wake-up signal based on the designated frequency information” [(Para. 0076), When encoding the signal(s) for transmission, a center frequency or multiple center frequencies may be used. For example, a center frequency may be selected from any appropriate ultrasonic frequency, including (but not limited to) 20 KHz... In some variations, the medical sensing devices are configured to both send and receive ultrasonic (sound) frequency information (see, e.g., FIG. 10).].  

Regarding claim 10, Albert teaches “wherein before generating the ultrasonic wake-up signal, the method further comprises: obtaining the designated information,” as [(Para. 0022), Any of the information transmitted as an ultrasonic signal (e.g., analog, digital, hybrid digital/analog, etc.) may be encrypted. For example, the information may be encrypted so that they can be decrypted using an encryption key.].
However, Albert does not specifically disclose in which the designated information comprises at least one of the following: one or more sinusoidal frequency signals, designated text information, or one or more designated audio signals.
In an analogous art, Gabai teaches “in which the designated information comprises at least one of the following: one or more sinusoidal frequency signals, designated text information, or one or more designated audio signals” [(Para. 0097), The wakeup tones F0, Fl, F2 etc. are detected, for example, by the awake-up circuit 48 shown and described with reference to Fig. 6. In this respect, active filter 53 may be tuned to the range where the signaling tones (e.g., F0, Fl, F2) exist. Thus wakeup circuit 48 may check and verify the presence of the wakeup signal as shown and described with reference to Fig. 7. For example, by detecting the envelope of the wakeup signal and comparing to a delayed version of the envelope.].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Albert with the modified system of Gabai for improving acoustic communication in standby and consumes ultra-low power by comprising an efficient wakeup mechanism [Gabai: Para. 0129].

Regarding claim 11, the combination of Albert and Gabai, specifically Gabai teaches “wherein obtaining the ultrasonic transmission signal based on the ultrasonic encoded signal and the ultrasonic wake-up signal comprises: performing combinatorial encoding on the ultrasonic encoded signal and the ultrasonic wake-up signal to obtain the ultrasonic transmission signal” as [(Para. 0096), As shown in Fig. 9, the acoustic communication protocol may include a preamble part and a payload part (for example, corresponding to the preamble part 68 and payload part 69 of Fig. 8). The preamble part may include one or more wakeup tones 70 such as F0, Fl, and F2. The preamble part may also include modulation parameters 71 of the acoustic payload. The preamble part may also include a guard-band 72 separating in the frequency domain between the frequency band carrying the wakeup tones and the frequency band carrying the payload modulation parameters.]. 

Regarding claim 12, Albert teaches “comprises: sequentially splicing the ultrasonic wake-up signal, a blank signal, and the ultrasonic encoded signal to obtain the ultrasonic transmission signal” as [(Para. 0091), An example of multifrequency carrier signaling is to designate a predetermined set of frequencies (for example, between 20 KHz and 22 KHz, or between 20 KHz and 24 KHz, or generally between a lower bound between 19 KHz and 20 KHz and an upper bound equal to or slightly below the Nyquist frequency for the sampling rate of an intended receiver) separated by an interval, such as an interval of between 40 Hz and 100 Hz, such as approximately 65 Hz, and for each such frequency, encode a “1” bit as the presence of a carrier signal, such as a sine wave at the frequency, and a “0” bit as the absence of such a signal.]. 
However, Albert does not specifically disclose wherein performing combinatorial encoding on the ultrasonic encoded signal and the ultrasonic wake-up signal to obtain the ultrasonic transmission signal.
In an analogous art, Gabai teaches “wherein performing combinatorial encoding on the ultrasonic encoded signal and the ultrasonic wake-up signal to obtain the ultrasonic transmission signal” as [(Para. 0096), As shown in Fig. 9, the acoustic communication protocol may include a preamble part and a payload part (for example, corresponding to the preamble part 68 and payload part 69 of Fig. 8). The preamble part may include one or more wakeup tones 70 such as F0, Fl, and F2. The preamble part may also include modulation parameters 71 of the acoustic payload. The preamble part may also include a guard-band 72 separating in the frequency domain between the frequency band carrying the wakeup tones and the frequency band carrying the payload modulation parameters.].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Albert with the modified system of Gabai for improving acoustic communication in standby and consumes ultra-low power by comprising an efficient wakeup mechanism [Gabai: Para. 0129].

Regarding claim 13, the combination of Albert and Gabai, specifically Gabai teaches “wherein performing combinatorial encoding on the ultrasonic encoded signal and the ultrasonic wake-up signal to obtain the ultrasonic transmission signal comprises: superimposing and combining the ultrasonic wake-up signal and the ultrasonic encoded signal to obtain the ultrasonic transmission signal” [(Para. 0096), As shown in FIG. 9, the acoustic communication protocol may include a preamble part and a payload part (for example, corresponding to the preamble part 68 and payload part 69 of FIG. 8). The preamble part may include one or more wakeup tones 70 such as F0, F1, and F2. The preamble part may also include modulation parameters 71 of the acoustic payload. The preamble part may also include a guard-band 72 separating in the frequency domain between the frequency band carrying the wakeup tones and the frequency band carrying the payload modulation parameters.].  

Regarding claim 14, the combination of Albert and Gabai, specifically Albert teaches “wherein transmitting the ultrasonic transmission signal to the ultrasonic receiver comprises: transmitting the ultrasonic transmission signal to the ultrasonic receiver at a preset interval, in which the ultrasonic transmission signal is a signal processed by digital-to-analog conversion” as [(Para. 0115), Although the example above describes a system configured to transmit digital information, the techniques, device and systems described herein may be configured to transmit analog signals as well, and/or analog and digital hybrid signals. In general, the techniques described include the use of a timer (e.g., in the microcontroller) transmitting to a piezo to generate the ultrasound signal. Alternatively, in some variations the system uses a D/A converter to drive a speaker for non-digital output. Further, in some variations the system the output is not a piezoelectric element but is a more traditional speaker (albeit in the ultrasound range). Additional digital to analog (D/A) conversions may take place during transmission.].

Regarding claim 15, Albert teaches “an information transmission method for an ultrasonic receiver,” as [(Para. 0013), Also described herein are receivers configured to receive ultrasonic digital data acoustically transmitted by an ultrasonic digital modem. In general, a telecommunications device (e.g., smartphone) may be configured to act as a receiver to receive ultrasonic digital data.] “comprising: receiving an ultrasonic transmission signal from an ultrasonic transmitter:” [(Para. 0074), the encoded signal may be transmitted ultrasonically by an ultrasonic transducer 407. This ultrasonic signal 420 may then be received by a receiving device (e.g., mobile telecommunications device 425) having an audio pick up (receiver) 429.].
However, Albert does not specifically disclose determining whether an ultrasonic wake-up signal exists in the ultrasonic transmission signal; and when the ultrasonic wake-up signal exists in the ultrasonic transmission signal. decoding an ultrasonic encoded signal in the ultrasonic transmission signal to obtain transmission information corresponding to the ultrasonic encoded signal.
In an analogous art, Gabai teaches “determining whether an ultrasonic wake-up signal exists in the ultrasonic transmission signal;” as [(Para. 0097), The wakeup tones F0, Fl, F2 etc. are detected, for example, by the awake-up circuit 48 shown and described with reference to Fig. 6. In this respect, active filter 53 may be tuned to the range where the signaling tones (e.g., F0, Fl, F2) exist. Thus wakeup circuit 48 may check and verify the presence of the wakeup signal as shown and described with reference to Fig. 7. For example, by detecting the envelope of the wakeup signal and comparing to a delayed version of the envelope…. (Para. 0097), The wakeup tones F0, F1, F2 etc. are detected, for example, by the awake-up circuit 48 shown and described with reference to FIG. 6.] “and when the ultrasonic wake-up signal exists in the ultrasonic transmission signal, decoding an ultrasonic encoded signal in the ultrasonic transmission signal to obtain transmission information corresponding to the ultrasonic encoded signal” [(Para. 0047), The modem algorithm of the receiver may analyze in real time the acoustic signal received by the microphone of the second smartphone, and decode the data.].  
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Albert with the modified system of Gabai for improving acoustic communication in standby and consumes ultra-low power by comprising an efficient wakeup mechanism [Gabai: Para. 0129].

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “an information transmission device, comprising: a processor; and a memory for storing instructions executable by the processor...” as [(Albert: Para. 0018), Also described herein is executable logic for adapting devices to transmit ultrasonically. The executable logic may comprise non-transitory computer-readable storage medium storing a set of instructions capable of being executed by a processor such as a processor of a smartphone, that when executed by the smartphone causes the smartphone to send information ultrasonically (e.g., using a piezo).].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Albert in view of Gabai, and further in view of Yeary et al. (Pub # US 2014/0119162 A1 hereinafter Yeary).
Regarding claim 2, the combination of Albert and Gabai, specifically Gabai teaches “wherein, a frequency of the ultrasonic encoded signal is within a first frequency band;” as [(Para. 0096), As shown in FIG. 9, the acoustic communication protocol may include a preamble part and a payload part (for example, corresponding to the preamble part 68 and payload part 69 of FIG. 8). The preamble part may include one or more wakeup tones 70 such as F0, F1, and F2. The preamble part may also include modulation parameters 71 of the acoustic payload. The preamble part may also include a guard-band 72 separating in the frequency domain between the frequency band carrying the wakeup tones and the frequency band carrying the payload modulation parameters.] “and a frequency of the ultrasonic wake-up signal is within a second frequency band” [(Para. 0096), As shown in FIG. 9, the acoustic communication protocol may include a preamble part and a payload part (for example, corresponding to the preamble part 68 and payload part 69 of FIG. 8). The preamble part may include one or more wakeup tones 70 such as F0, F1, and F2. The preamble part may also include modulation parameters 71 of the acoustic payload. The preamble part may also include a guard-band 72 separating in the frequency domain between the frequency band carrying the wakeup tones and the frequency band carrying the payload modulation parameters.].
However, the combination of Albert and Gabai does not specifically disclose in which, the first frequency band is different from the second frequency band.
In an analogous art, Yeary teaches “in which, the first frequency band is different from the second frequency band” as [(Para. 0076), Ultrasonic communication may use two or more distinct frequency bands: one for control/synchronization and another for encoded data].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Albert and Gabai with the modified system of Yeary to provide ultrasonic communication solution in which the structure of the enclosure itself serves as the communication channel for ultrasonic signaling [Yeary: Para. 0057].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463